MEMORANDUM **
This is an appeal from a dismissal of a complaint alleging discrimination claims under 42 U.S.C. § 2000e-16 (“Title VII”) and breach of contract. The district .court dismissed appellant’s Title VII claims as time-barred and for failure to exhaust administrative remedies and the breach of contract claim for failure to state a claim. The district court also provided appellant an opportunity to amend the complaint to state a claim for breach of contract. The district court subsequently dismissed the case for failure to prosecute when plaintiff failed to amend his complaint.
A review of the record and the openipg brief indicates that the questions raised .in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.